Name: 80/300/EEC: Commission Decision of 22 February 1980 on the transport of common wheat for the United Nations High Commissioner for Refugees as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-14

 Avis juridique important|31980D030080/300/CEE: DÃ ©cision de la Commission, du 22 fÃ ©vrier 1980, relative Ã l'acheminement de froment tendre destinÃ © au Haut-Commissariat des Nations unies pour les rÃ ©fugiÃ ©s, Ã titre d'aide (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 068 du 14/03/1980 p. 0028++++ ( 1 ) JO N L 281 DU 1 . 11 . 1975 , P . 1 . ( 2 ) JO N L 188 DU 26 . 7 . 1979 , P . 1 . ( 3 ) JO N L 281 DU 1 . 11 . 1975 , P . 89 . ( 4 ) JO N L 83 DU 30 . 3 . 1976 , P . 8 . ( 5 ) JO N L 40 DU 16 . 2 . 1980 , P . 34 . DECISION DE LA COMMISSION DU 22 FEVRIER 1980 RELATIVE A L'ACHEMINEMENT DE FROMENT TENDRE DESTINE AU HAUT-COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES , A TITRE D'AIDE ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI . ) ( 80/300/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 2727/75 DU CONSEIL , DU 29 OCTOBRE 1975 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 1547/79 ( 2 ) , VU LE REGLEMENT ( CEE ) N 2750/75 DU CONSEIL , DU 29 OCTOBRE 1975 , FIXANT LES CRITERES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 3 ) , ET NOTAMMENT SON ARTICLE 6 , VU LE REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , PORTANT DEROGATION AU REGLEMENT ( CEE ) N 2750/75 EN CE QUI CONCERNE LES PROCEDURES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 4 ) , CONSIDERANT QUE , PAR LE REGLEMENT ( CEE ) N 372/80 ( 5 ) , LA COMMISSION A OUVERT UNE ADJUDICATION POUR LA FOURNITURE EN CAF AU PORT DE KARACHI DE 12 000 TONNES DE FROMENT TENDRE DESTINE AU HAUT-COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES AU TITRE DE L'AIDE ALIMENTAIRE ; CONSIDERANT QUE CETTE MARCHANDISE DOIT ETRE ACHEMINEE DU PORT DE DEBARQUEMENT DE KARACHI JUSQU'A SA DESTINATION FINALE A QUETTA ET PECHAWAR ; CONSIDERANT QUE , POUR REPONDRE AUX EXIGENCES PARTICULIERES PRESENTEES PAR L'ACTION EN CAUSE , POUR TENIR COMPTE DES CONDITIONS LOCALES D'ACHEMINEMENT , IL CONVIENT DE RECOURIR A UNE PROCEDURE PLUS SOUPLE ET RAPIDE QUE L'ADJUDICATION ; QU'IL CONVIENT , EN CONSEQUENCE , DE PERMETTRE A L'ORGANISME D'INTERVENTION CHARGE DE L'ADJUDICATION POUR LA FOURNITURE EN CAF DE CONCLURE POUR LA LIVRAISON AU STADE FINAL DES CONTRATS CORRESPONDANT A LA TOTALITE OU A UNE PARTIE DU TRANSPORT A EFFECTUER ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . L'OFFICE NATIONAL INTERPROFESSIONNEL DES CEREALES ( ONIC ) , 21 , AVENUE BOSQUET , PARIS 7E ( ORGANISME D'INTERVENTION ) , PROCEDE A LA CONCLUSION D'UN OU PLUSIEURS CONTRATS DE GRE A GRE POUR L'ACHEMINEMENT DEPUIS KARACHI DE 12 000 TONNES DE FROMENT TENDRE DESTINE AU HAUT-COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES , A SAVOIR : _ 2 400 TONNES RENDUES DECHARGEES A QUETTA , _ 9 600 TONNES RENDUES DECHARGEES A PECHAWAR . 2 . POUR LA CONCLUSION DU OU DES CONTRATS DE GRE A GRE , L'ONIC DOIT RECHERCHER LES CONDITIONS LES MOINS ONEREUSES . ARTICLE 2 1 . UNE CAUTION DE 6 ECUS PAR TONNE DE PRODUIT EST CONSTITUEE PAR L'INTERESSE LORS DE LA SIGNATURE DU CONTRAT . ELLE EST LIBEREE APRES LA REALISATION DES OPERATIONS EN CAUSE ET EN CE QUI CONCERNE LES QUANTITES NON LIVREES EN CAS DE FORCE MAJEURE . 2 . LA CAUTION VISEE AU PARAGRAPHE 1 PEUT ETRE CONSTITUEE EN ESPECES OU SOUS FORME DE GARANTIE DONNEE PAR UN ETABLISSEMENT DE CREDIT CORRESPONDANT AUX CRITERES FIXES PAR L'ETAT MEMBRE . ARTICLE 3 L'ORGANISME D'INTERVENTION DEMANDE A L'INTERESSE LA FOURNITURE DES RENSEIGNEMENTS SUIVANTS : A ) APRES CHAQUE EXPEDITION , UNE ATTESTATION FAISANT ETAT DES QUANTITES EMBARQUEES , DE LA QUALITE DES PRODUITS ET DE LEUR EMBALLAGE ; B ) LA DATE DE DEPART ET LA DATE PREVUE POUR L'ARRIVEE DES PRODUITS A DESTINATION ; C ) TOUT INCIDENT EVENTUEL POUVANT INTERVENIR LORS DU TRANSPORT DES PRODUITS . L'ORGANISME D'INTERVENTION TRANSMET , DES LEUR RECEPTION , LES RENSEIGNEMENTS PRECITES A LA COMMISSION AINSI QU'UN DOUBLE DU OU DES CONTRATS DE GRE A GRE . ARTICLE 4 LA REPUBLIQUE FRANCAISE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 22 FEVRIER 1980 . PAR LA COMMISSION FINN GUNDELACH VICE-PRESIDENT